Citation Nr: 0518118	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  00-22 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as due to Agent Orange (AO) 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from October 1954 to November 
1974, including service in Vietnam.  He died in March 1988.  
The appellant is his widow.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a March 2000 rating action determined 
that new and material evidence to reopen the claim for 
service connection for the cause of the veteran's death had 
not been received.  A Notice of Disagreement was received in 
August 2000.  By September 2000 Statement of the Case(SOC), 
the RO reopened the claim on the basis of new and material 
evidence, but denied it as not well grounded.  A Substantive 
Appeal was received in October 2000.  

By decision of May 2001, the Board reopened the claim for 
service connection for the cause of the veteran's death on 
the basis of new and material evidence, and remanded the 
claim on the merits to the RO for further development of the 
evidence, due process development, and de novo adjudication.   
The RO later denied the claim on the merits, as reflected in 
the November 2001 Supplemental SOC (SSOC).

In April 2002, the Board determined that further evidentiary 
development was warranted in this case, and undertook such 
development pursuant to the provisions of 38 C.F.R. § 19.9 
(2001).  The Board notified the appellant and her 
representative of that development by letter of August 2002.  
However, the  the provisions of 38 C.F.R. § 19.9 purporting 
to confer upon the Board the jurisdiction to adjudicate 
claims on the basis of evidence developed by the Board but 
not reviewed by the RO were later held to be invalid.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Hence, in October 2003, the 
Board again remanded the matter to the RO for development and 
for consideration of the claim in light of the additionally 
developed evidence.  After accomplishing the actions 
requested on remand, the RO continued the denial of the claim 
(as reflected in the March 2005 (SSOC), and returned the 
claims file to the Board.  
     

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  As the veteran served in Vietnam during the Vietnam era, 
he is presumed to have been exposed to AO during such 
service.  

3.  At the time of the veteran's death in March 1988, service 
connection was in effect for bilateral sensorineural hearing 
loss, assigned a noncompensable rating from March 14, 1984.

4.  The veteran's death certificate lists his underlying 
cause of death as adenocarcinoma of the duodenum; no other 
significant condition is noted.

5.  Adenocarcinoma of the duodenum was first manifested many 
years following separation from service, and the medical 
evidence of record establishes no nexus between such 
carcinoma and the veteran's military service, to include his 
presumed AO exposure, or his service-connected hearing loss.

6.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.  

7.  This case does not involve the medical complexity or 
controversy required to warrant obtaining an advisory opinion 
from an IME.



CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death, to include as due to AO exposure, are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1310, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310, 3.312 (2004).    

2.  The criteria for obtaining an advisory opinion from an 
IME are not met.    38 U.S.C.A. §§5103A(d), 7109 (West 2002); 
38 C.F.R. § 20.901(d) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Through the March 2000 rating action, the September 2000 SOC, 
the October 2000 and June and August 2001 RO letters, the 
November 2001 RO letter and SSOC, the May 2004 RO letter, and 
the March 2005 SSOC and RO letter, the appellant and her 
representative were variously notified of the legal criteria 
governing the claim, the evidence that had been considered in 
connection with her appeal, and the basis for the denial of 
the claim.  After each, they were  afforded an opportunity to 
respond.  Hence, the Board finds that the appellant has 
received sufficient notice of the information and evidence 
needed to support her claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the SOC, SSOCs, and the June 2001 
and May 2004 RO letters variously satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by her and which evidence, 
if any, will be retrieved by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) (addressing the duties imposed 
by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
documents, the RO notified the appellant that VA was required 
to make reasonable efforts to obtain medical records, 
employment records, or records from other Federal agencies.  
She was requested to identify, and provide the necessary 
releases for medical records from, any medical providers from 
whom she wanted the RO to obtain and consider evidence.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the claimant of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA;      (3) the 
evidence, if any, to be provided by the claimant; and (4) a 
request by VA that the claimant provide any evidence in her 
possession that pertains to the claim(s).  As indicated 
above, all four content of notice requirements have been met 
in this case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  In the case now 
before the Board, documents strictly meeting the VCAA's 
notice requirements were not provided, nor could they have 
been provided, prior to the March 2000 rating action on 
appeal, inasmuch as the VCAA was not enacted until late 2000.  
However, the Board finds that any lack of full, pre-
adjudication notice in this case does not prejudice the 
appellant in any way.  

As indicated above, the rating action, RO letters, SOC, and 
SSOCs issued between 2000 and 2005 have repeatedly explained 
to the appellant what was needed to substantiate her claim.  
As a result of RO development and the Board remand, extensive 
medical records, identified below, have been associated with 
the claims file and considered in adjudicating the claim for 
service connection for the cause of the veteran's death.  The 
RO most recently readjudicated the appellant's claim in March 
2005 on the basis of all the evidence of record, as reflected 
in the SSOC.

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO, on its own initiative, as 
well as pursuant to Board remands, has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate her claim, to include 
obtaining service medical records and extensive post-service 
military, VA, and private medical records, and all documents 
have been associated with the claims file and considered in 
adjudicating this claim.  In June 2001, an official from the 
medical records department of the private nursing home where 
the veteran died stated that none of his 1988 terminal 
records were currently available, as they had been routinely 
destroyed after seven years.  Significantly, neither the 
appellant nor her representative has identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence that has not been obtained.  In August 2001, the 
appellant notified the RO that no known autopsy of the 
veteran was performed, and she requested that her claim be 
adjudicated based on the evidence of record.  In May 2004, 
the appellant notified the RO that she had no additional 
information to submit in connection with her appeal.      

The Board also finds that no further development action is 
required.  In this regard, the Board notes that, in April 
2005, the appellant's representative requested an advisory 
opinion from an independent medical expert (IME) as to 
whether there was a nexus between the veteran's death from 
adenocarcinoma of the duodenum and exposure to AO; however, 
the Board finds that no such opinion is necessary in this 
case.  The Board points out, as explained below, that the 
record is completely devoid of any competent evidence or 
opinion that the adenocarcinoma of the duodenum resulting in 
the veteran's death was either manifested in service or 
within the one-year post-service presumptive period, or that 
there is a nexus between any such adenocarcinoma and either 
his service (to include  his presumed AO exposure therein) or 
service-connected disability.  As no prima facie case of 
service connection has been presented, VA is not obligated to 
obtain any medical opinion, much less an IME..  See Wells v. 
Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); see also 
Duenas v. Principi,  18 Vet. App. 512 (2004) (per curium).  
Simply stated, the record in this appeal simply does not 
reflect the medical complexity or controversy to meet the 
requirements for obtaining an IME.  See 38 U.S.C.A. §§ 
5103A(d) and 7109.   

Hence, the Board finds that any failure on the part of VA in 
not fulfilling VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by adjudication of the claim for service 
connection for the cause of the veteran's death, at this 
juncture, without directing or accomplishing any additional 
notification and/or development action.  
II.. Background
The veteran's service medical records reflect no findings or 
diagnoses of adenocarcinoma of the duodenum.  On September 
1954 pre-enlistment examination, no pertinent abnormalities 
were demonstrated on clinical evaluation.  

In February 1958, the veteran was seen with complaints of 
nausea, gas, and dry heaves of a month's duration, and 
constipation of two days' duration.  The diagnoses were 
indigestion and gas.  

In April 1958, the veteran was hospitalized at a military 
medical facility for treatment of cramps, diarrhea, and 
abdominal pain.  An upper gastrointestinal (UGI) series was 
normal.  The discharge diagnosis was enteritis.  

In January 1959, the veteran was seen with what were 
described as typical irritable bowel complaints.  

In January 1963, the veteran was seen with complaints of pain 
in the epigastrium, and the assessment was gastritis.  After 
he was seen again three days later for similar complaints, 
the assessment was possible duodenal ulcer disease.  

In July 1969, the veteran was treated for diarrhea shortly 
after his return from Vietnam; he gave a history of irritable 
bowel syndrome and epigastric distress.  After evaluation, 
the assessments included hiatal hernia, irritable bowel 
syndrome, and rule out gastroenteritis.  

On July 1974 examination prior to service discharge, the 
veteran complained of frequent episodes of indigestion, 
stating that he had had such episodes on an intermittent 
basis over the past 15 years.  No pertinent findings were 
noted on clinical evaluation.

Post service, the veteran was hospitalized at the Cape Fear 
Valley Hospital in February 1980 for what was diagnosed as 
transient hemiplegia followed by a convulsive episode and 
prolonged post-ictal coma, with a left posteroparietal lesion 
of uncertain origin.  On examination, the abdomen was flat 
and soft, without masses, tenderness, or organomegaly, and 
bowel sounds were normal.       

From September to December 1984, the veteran was hospitalized 
at a military medical facility.  On admission, he gave a two-
week history of epigastric pain that was relieved by antacids 
and radiated into the retrosternal area, as well as anorexia 
over the previous month with a 10-pound weight loss.  During 
his hospital course, endoscopic examination and other tests 
showed a large circumferential duodenal mass that on biopsy 
was found to be positive for adenocarcinoma.  The veteran 
underwent a Whipple's Procedure with cholecystectomy, 
vagotomy, and end-to-end pancreaticojejunostomy.  The final 
diagnoses included duodenal carcinoma with pathology studies 
showing a well-differentiated papillary adenocarcinoma.  No 
examiner provided a medical opinion as to the etiology of the 
duodenal carcinoma. In August 1987, the veteran was seen at a 
military medical facility with a one-week history of 
constipation and abdominal pain.  Thereafter, he was  
hospitalized at that facility from August to November 1987 
for treatment of abdominal symptoms.  A UGI series showed a 
Whipple configuration with a large extrinsic lower abdominal 
mass displacing small bowel loops.  A biopsy revealed 
adenocarcinoma.  The veteran underwent an exploratory 
laparotomy that determined that the abdominal mass was 
unresectionable, followed by palliative radiation treatment.  
The diagnoses included recurrent, unresectionable 
adenocarcinoma of the duodenum.  No opinion as to eitiology 
was provided.    The plan was to to transfer the veteran to a 
VA medical facility for terminal care.

From November 1987 to February 1988, the veteran was 
hospitalized at a VA medical facility for what was diagnosed 
as adenocarcinoma of the duodenum and cachexia/malnutrition 
secondary to anorexia.  During his hospital course, it was 
felt that he would not benefit from either radiation therapy 
or chemotherapy, as his prognosis was poor and rehabilitation 
nil.  No opinion as to eitiology was provided.  It was 
planned to transfer him to intermediate care, i.e. a nursing 
home.  

The death certificate indicates that the veteran died at a 
private nursing home on March 10, 1988 at the age of 56.  The 
underlying cause of death was identified as adenocarcinoma of 
the duodenum.  No other significant conditions were listed as 
a contributory cause of death.  The death certificate does 
not indicate whether an autopsy was performed.  

During his lifetime, the veteran was service connected solely 
for bilateral sensorineural hearing loss, assigned a 
noncompensable rating from March 14, 1984.

III.	Analysis

The appellant contends that the veteran's fatal duodenal 
cancer was a soft-tissue sarcoma that was caused by his 
exposure to AO during his military service in Vietnam; 
therefore, service connection for the cause of the veteran's 
death is warranted.  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946 and a malignant tumor becomes manifest to a 
degree of 10 percent within 1 year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A.     §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

If a veteran was exposed to a herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  
VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).  
Specifically, gastrointestinal tract tumors are among the 
diseases shown to be unrelated to herbicide exposure.  See 68 
Fed. Reg. 27,630 (May 20, 2003).

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era.  See 38 U.S.C.A. § 1116(f) (West 2002) and 
38 C.F.R. § 3.307(a)(6)(iii)).  

Under the legal authority cited above, the veteran is  
presumed to have been exposed to AO during his Vietnam 
service.  However, he died from adenocarcinoma of the 
duodenum, a disease which is not only not enumerated under 
38 C.F.R. § 3.309(e), but gastrointestinal tract tumors are 
among the diseases that the Secretary has determined is 
unrelated to herbicide exposure (see 68 Fed. Reg. 27,630 (May 
20, 2003)).  Hence, service connection for the cause of 
death, based on the veteran's presumed Agent Orange exposure, 
is not warranted.  

The Board notes that, notwithstanding the presumptive 
provisions, service connection for claimed residuals of 
exposure to AO also may be established by showing that a 
disorder resulting in disability is, in fact, causally linked 
to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-
64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 
1994), citing 38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. 
§ 3.303.  

In this case, the service medical records are completely 
negative for findings or diagnoses of any adenocarcinoma of 
the duodenum, and there is no medical evidence that any such 
adenocarcinoma was manifested during the first post-service 
year.  Hence, the condition resulting in the veteran's death 
was not shown in or shortly after service.  In fact, the 
first objective evidence of such carcinoma was in 1984, many 
years post service.  

Moreover, the Board finds that the record contains no 
competent medical evidence or opinion linking the 
adenocarcinoma of the duodenum that resulted in the veteran's 
death to his military service, to include presumed exposure 
to AO, or to his service-connected sensorineural hearing 
loss.  Significantly, neither the late 1987 and early 1988 
military and VA hospital records in close proximity to the 
veteran's death, nor the death certificate identify the 
implicate the veteran's military service, to include presumed 
exposure to AO, or his service-connected hearing loss as a 
factor in his death, neither the appellant nor her 
representative has presented or alluded to the existence of 
any such evidence.  .

The Board has considered the appellant's assertions in 
connection with the claim on appeal.  However, as a layman 
without the appropriate medical training and expertise, she 
is not competent to render a probative opinion on a medical 
matter-such as whether there exists a medical relationship 
between the veteran's death from adenocarcinoma and his 
military service, presumed exposure to AO, or service-
connected disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown,   10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  

Under these circumstances, the Board finds that the claim for 
service connection for the cause of the veteran's death, to 
include as due to AO exposure, must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
competent evidence simply does not support the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).



ORDER

Service connection for the cause of the veteran's death, to 
include as due to AO exposure, is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


